Docket No. 100956.


                       IN THE
                  SUPREME COURT
                         OF
                THE STATE OF ILLINOIS



THE PEOPLE OF THE STATE OF ILLINOIS, Appellant, v.
          WOODROW BROWN, Appellee.

                    Opinion filed April 5, 2007.



   JUSTICE KARMEIER delivered the judgment of the court, with
opinion.
   Chief Justice Thomas and Justices Freeman, Fitzgerald, Kilbride,
Garman, and Burke concurred in the judgment and opinion.



                             OPINION

    Defendant, Woodrow Brown, is an inmate in the Department of
Corrections, where he is serving a 28-year sentence for attempted
murder of a police officer, a crime he committed in 1997 at the age
of 16. The issue presented by this case is whether defendant should
be granted postconviction relief on the grounds that the statute under
which he was transferred from juvenile custody to criminal court and
subsequently sentenced was declared invalid by our court in People
v. Cervantes, 189 Ill. 2d 80 (1999). The circuit court of Cook County
found defendant’s claim to be frivolous and patently without merit.
The appellate court reversed and remanded for a new transfer hearing
in accordance with the law currently in effect. 358 Ill. App. 3d 56.
The State petitioned for leave to appeal (210 Ill. 2d R. 315), which we
allowed. Defendant then asked for cross-relief, claiming that the
appellate court erred in determining which statute should govern his
transfer hearing on remand. For the reasons that follow, the judgment
of the appellate court is affirmed in part and reversed in part, and the
cause is remanded to the circuit court for further proceedings, with
directions.
    The events giving rise to this case began in October of 1997,
when Chicago Housing Authority Officer William Henderson was
shot in the face with a .22-caliber rifle at close range, breaking his
jaw. Defendant was arrested for the crime. Because he was 16 years
old at the time, he was initially the subject of a petition for
adjudication of wardship pursuant to the Juvenile Court Act of 1987
(705 ILCS 405/1–1 et seq. (West 1996)). The State’s petition alleged
that defendant had committed the offenses of attempted murder,
aggravated battery with a firearm, and aggravated discharge of a
weapon.
    In February of 1998, the State petitioned to have defendant tried
as an adult under this state’s criminal laws. Pursuant to that petition,
a transfer hearing was conducted by the circuit court in accordance
with the standards set forth in section 5–4(3.3) of the Juvenile Court
Act of 1987 (705 ILCS 405/5–4(3.3) (West 1996)), which had been
enacted as part of Public Act 88–680, eff. January 1, 1995, commonly
known as the Safe Neighborhoods Law. That provision stated that if
a juvenile was charged with a Class X felony (other than armed
violence) or various other serious offenses and the court determined
that there was probable cause to believe that the allegations were true,
there was a rebuttable presumption that the minor was not a fit and
proper subject to be dealt with under the Juvenile Court Act of 1987
and that the cause should to be transferred to criminal court.
     The circuit court allowed the petition and ordered defendant’s
case to be heard under this state’s criminal laws. Defendant was
subsequently indicted on two counts of attempted first degree murder,
one count of aggravated battery with a firearm and four counts of
aggravated battery.
    The following October, defendant agreed to plead guilty to one
count of attempted first degree murder of a peace officer, a Class X
felony (720 ILCS 5/8–4(c)(1) (West 1996)), in exchange for dismissal
of all other charges and imposition of a sentence of 28 years’

                                  -2-
imprisonment. Defendant never moved to withdraw his plea or
sentence, nor did he bring a direct appeal. In March of 1999,
however, he filed a petition under the Post-Conviction Hearing Act
(725 ILCS 5/122–1 et seq. (West 1998)) alleging that he had received
ineffective assistance of counsel because one of the public defenders
who represented him had misled him about the circumstances
regarding his guilty plea and the length of the prison term he would
receive.
     Defendant’s petition was summarily dismissed by the trial court
on the grounds that it was frivolous and patently without merit. See
725 ILCS 5/122–2.1(a)(2) (West 1998). Defendant failed to timely
appeal from the circuit court’s judgment, and his motion for leave to
file a late notice of appeal was denied.
     There were no further developments in the case until June of
2003, when defendant filed a new postconviction petition. Although
successive postconviction petitions are generally not permitted (see
725 ILCS 5/122–3 (West 1998)), defendant argued that fundamental
fairness called for relaxation of that rule in this case (see People v.
Morgan, 212 Ill. 2d 148, 153 (2004)) because the Safe
Neighborhoods Law, which added the rebuttable presumption
provision under which he was transferred to criminal court, had since
been declared unconstitutional and void ab initio by our court in
People v. Cervantes, 189 Ill. 2d 80 (1999), on the grounds that it
violated the single-subject clause of the Illinois Constitution of 1970
(Ill. Const. 1970, art. IV, §8(d)).
     The circuit court rejected defendant’s argument. As it had with
defendant’s initial postconviction petition, it dismissed his successive
petition as frivolous and patently without merit. Defendant appealed.
The appellate court unanimously reversed. In so doing, it did not rely
on the fundamental fairness exception to the normal prohibition
against successive postconviction petitions. Rather, based on a
previous decision by the appellate court in People v. Pena, 321 Ill.
App. 3d 538 (2001), the court reasoned that because the statutory
provisions under which defendant was transferred from juvenile to
criminal court and then sentenced were found to be void ab initio,
defendant’s transfer, plea and conviction were likewise void.
Invoking the principles that a claim that a judgment is void is not
subject to waiver and may be raised at any time, either directly or

                                  -3-
collaterally, and that courts have an independent duty to vacate void
orders and may vacate a void order sua sponte even if it is not
challenged by the parties (see People v. Thompson, 209 Ill. 2d 19, 27
(2004)), the court concluded that it was obliged to vacate defendant’s
conviction and remand for a new transfer hearing. 358 Ill. App. 3d at
60.
    Having reached that conclusion, the court next considered what
law should govern the new transfer hearing following remand. The
reason this was problematic was that after our court invalidated the
Safe Neighborhoods Law in People v. Cervantes, 189 Ill. 2d 80, the
General Assembly enacted Public Act 90–590, eff. January 1, 1999,
commonly known as the Juvenile Justice Reform Provisions of 1998.
The new law, codified at 705 ILCS 405/5–805(2)(a) (West 1998),
contains a presumptive transfer provision virtually identical to the
Safe Neighborhoods Law provision under which defendant’s original
transfer was carried out. For the purposes of this appeal, the only
difference is that unlike the Safe Neighborhoods Law, the Juvenile
Justice Reform Provisions of 1998 have not been challenged on
single-subject grounds.
    While the new law was not a departure from the standards which
governed defendant’s original transfer, it did represent a change as
compared to the law in effect before the Safe Neighborhoods Law
was enacted. Under the former law, there was no presumption in
favor of transfer. See 705 ILCS 405/5–4 (West 1992). Except in
certain circumstances not present in this case, the determination as to
whether a juvenile should be tried under the criminal laws was a
matter for the court’s sound discretion based on its assessment of
various statutory factors and any other relevant matters. See People
v. Clark, 119 Ill. 2d 1, 12-14 (1987). In light of this difference,
defendant argued that if he is subject to the new law on remand rather
than the law as it existed before the Safe Neighborhoods Law took
effect, it will be significantly easier for the State to obtain his transfer
to criminal court and greatly increase the possibility that the
punishment he ultimately receives will be more severe. According to
defendant, such a result would contravene the intent of the legislature




                                    -4-
and violate the prohibitions against ex post facto laws set forth in the
United States Constitution.1
     The appellate court disagreed. It held that application of the
presumptive-transfer provision would not violate the prohibition
against ex post facto laws because the provision does not provide for
a greater punishment. It merely affects the procedure by which
punishment is determined. Similarly, the court reasoned that the while
the provision does contain a burden of proof standard not present in
the prior law, ex post facto concerns are not implicated because the
new burden does not affect the determination of guilt or innocence,
does not make it easier for the State to obtain a conviction, and does
not alter any available defenses. 358 Ill. App. 3d at 63-64. The court
therefore held that the new presumptive-transfer provision set forth
in the Juvenile Justice Reform Act may be applied to defendant’s case
on remand. 358 Ill. App. 3d at 64-65.
     In its appeal to our court, the State argues that the appellate
court’s analysis of defendant’s claims is erroneous. As previously
indicated, the appellate court’s decision was predicated on our
holding in People v. Cervantes, 189 Ill. 2d 80 (1999), that Public Act
88–680, the statute pursuant to which defendant was transferred to
criminal court and subsequently sentenced, is void. The State does not
take issue with that holding. Rather, it contends that the appellate
court applied the holding incorrectly. Specifically, it argues that while
the statute itself may be void, defendant’s transfer, conviction and
sentence are merely voidable. As a result, defendant may not avail
himself of the rule that void judgments may be attacked at any time.
Instead, the challenge to his transfer, conviction and sentence must
meet the normal requirements governing successive petitions for
postconviction relief.
     The State contends that those requirements have not been satisfied
by defendant in this case. In the State’s view, the arguments upon
which defendant’s postconviction petition is premised have been
waived. While the waiver rule may be relaxed based on


   1
     Article I, section 9, clause 3, of the United States Constitution states
that no “ex post facto Law shall be passed.” Article I, section 10, clause 1,
provides that “[n]o State shall *** pass any *** ex post facto Law ***.”

                                    -5-
considerations of “fundamental fairness,” the State argues that under
People v. Pitsonbarger, 205 Ill. 2d 444 (2002), establishing
fundamental fairness requires a showing that there was a legally
cognizable cause for defendant’s failure to raise the claim in his
initial postconviction proceeding and that actual prejudice would
result if defendant were denied consideration of the claimed error.
According to the State, defendant has failed to meet either prong of
this test. It asserts that the circuit court was therefore correct in
summarily denying defendant’s postconviction petition.
     Defendant, for his part, contends that the circuit court’s judgment
was properly reversed by the appellate court. In his view, the
appellate court was correct in holding that the constitutional defects
in the Safe Neighborhoods Law rendered his transfer, conviction and
sentence void, not merely voidable, and that he was entitled to a new
transfer hearing on remand. Where defendant parts company with the
appellate court is with respect to the law which should govern the
proceedings on remand. Defendant asserts that the appellate court
erred in rejecting his ex post facto claims and that his case should be
governed by the law as it existed prior to enactment of the Safe
Neighborhoods Law and Juvenile Justice Reform Provisions of 1998.
     In analyzing the parties’ respective arguments, we begin by noting
that our review of this case is de novo. That is so because the matter
comes before us on review of the summary dismissal of a
postconviction petition and presents only questions of law. See
People v. Boclair, 202 Ill. 2d 89, 97 (2002); People v. Daniels, 187
Ill. 2d 301, 307 (1999).
     The first question we must address is whether the appellate court
was correct in concluding that defendant’s transfer from juvenile to
criminal court was void. We believe that it was. As indicated earlier
in this opinion, the statutory provisions pursuant to which defendant’s
transfer was carried out were enacted as part of the Safe
Neighborhoods Law (Public Act 88–680), a statute which we found
to be unconstitutional in People v. Cervantes, 189 Ill. 2d 80 (1999).
Under the established precedent of this court, a statute which violates
the single-subject clause is void in its entirety. People v. Carrera, 203
Ill. 2d 1, 16 (2002). As a result, all of the provisions of the Safe
Neighborhoods Law, including the specific provisions amending the
Juvenile Court Act of 1987 pursuant to which defendant was

                                  -6-
transferred to criminal court, are invalid. More than that, they are void
ab initio. As such, they have no force or effect. It is as if they had
never been passed. People v. Carrera, 203 Ill. 2d at 14.
     When a court exercises its authority over a minor pursuant to the
Juvenile Court Act of 1987, as the court did here in entertaining the
State’s transfer petition, it must proceed within the confines of that
law and has no authority to act except as that law provides. See
People v. Jaime P., 223 Ill. 2d 526, 540 (2006). Because the
particular statutory provisions under which defendant was transferred
are void ab initio and have never had any valid legal force, it
necessarily follows that the transfer itself can be afforded no legal
recognition The transfer is void just as the transfer statute is void.
Defendant must therefore be granted a new transfer hearing.
     The same conclusion was reached by the appellate court and
conceded by the State under similar circumstances in People v. Pena,
321 Ill. App. 3d 538, 540-41 (2001), a decision upon which the
appellate court in this case relied. Unlike Pena, in which the validity
of the transfer was challenged on direct review of a judgment
imposed following a bench trial, the attack on the transfer here comes
in the context of a successive postconviction petition following entry
of judgment based on a guilty plea. These distinctions, however, do
not alter our analysis. A guilty plea does not preclude a defendant
from challenging a circuit court’s judgment as void ab initio (People
v. Guevara, 216 Ill. 2d 533, 542-43 (2005)), and, as the appellate
court in this case correctly pointed out, an attack on a void judgment
may be raised at any time. It does not depend on the Post-Conviction
Hearing Act for its viability. People v. Thompson, 209 Ill. 2d 19, 26
(2004).
     Having concluded that defendant is entitled to a new transfer
hearing, we must next consider what statute should govern that
proceeding. Because the Safe Neighborhoods Law is void ab initio,
the version of Juvenile Court Act in existence prior to its amendment
by that legislation remained in effect. Harshman v. DePhillips, 218
Ill. 2d 482, 489 n.1 (2006). The pre-Safe Neighborhoods Law version
of the statute was therefore the controlling law in 1997, when
defendant committed the offenses which gave rise to this case.
     The Juvenile Justice Reform Provisions of 1998, which
reinstituted the rebuttable presumption standard of the Safe

                                  -7-
Neighborhoods Law, were not enacted until the following year and
did not take effect until the year after that. As we have indicated,
defendant argues that to apply the Juvenile Justice Reform Provisions
to his case would violate the United States Constitution’s prohibition
against ex post facto laws. He further asserts that subjecting his case
to the new statute would contravene the intent of the legislature as set
forth in the statute.
     Statutes are presumed constitutional, and the courts of this state
have a duty to construe enactments by the General Assembly so as to
uphold their validity if there is any reasonable way to do so. People
v. Jones, 223 Ill. 2d 569, 595-96 (2006). Consistent with this
obligation, our court will not consider a constitutional question if the
case can be decided on other grounds. If a court can resolve a case on
non-constitutional grounds, it should do so. People v. Lee, 214 Ill. 2d
476, 482 (2005). Constitutional issues should be reached only as a
last resort. In the E.H., No. 100202, slip op. at 4 (December 21,
2006).
     In the case before us today, the appellate court elected to resolve
the parties’ disagreement regarding which version of the law should
apply by focusing on defendant’s ex post facto challenge. Under the
principles we have just reviewed, this approach was improper. Rather
than addressing the ex post facto claims, the court should have begun
its analysis with consideration of defendant’s nonconstitutional
contention, namely, that application of the new law to his case would
be contrary to the legislature’s intent.
     Where, as here, a case implicates a statute enacted after the events
giving rise to the litigation, Illinois courts evaluate the temporal reach
of the new law in accordance with the standards set forth by the
United States Supreme Court in Landgraf v. USI Film Products, 511
U.S. 244, 128 L. Ed. 2d 229, 114 S. Ct. 1483 (1994). Commonwealth
Edison Co. v. Will County Collector, 196 Ill. 2d 27, 39 (2001). Under
the Landgraf standards, the threshold inquiry is whether the
legislature has expressly prescribed the statute’s temporal reach. If it
has, that expression of legislative intent must be given effect absent
some constitutional prohibition against doing so. Allegis Realty
Investors v. Novak, 223 Ill. 2d 318, 330 (2006).
     The Juvenile Justice Reform Provisions of 1998 contain such a
provision. Although the law was enacted in June of 1998, section

                                   -8-
4001–99 of the statute called for its delayed implementation. The
provisions contained in article 1001 were not to take effect until
January 1, 2000. The remaining sections of the law, including the
provisions containing the rebuttable presumption on transfers, were
to take effect on January 1, 1999. In light of these terms, it is clear
that the law was intended to have only prospective application. The
State has not directed our attention to anything in the United States or
Illinois Constitution which would prohibit the law from being applied
in that way. We must therefore give effect to the legislature’s intent
and conclude that the rebuttable transfer provisions of the Juvenile
Justice Reform Provisions of 1998 are applicable only to juvenile
proceedings which commenced on or after January 1, 1999.
     The juvenile proceedings involving the defendant in this case
clearly do not fall within that category of cases. As discussed earlier
in this opinion, those proceedings were initiated in late 1997, more
than a year before the pertinent portions of the Juvenile Justice
Reform Provisions of 1998 became operative. Giving effect to the
intention of the legislature, as we must, we therefore conclude that the
Juvenile Justice Reform Provisions of 1998 are inapplicable to this
matter. On remand, defendant’s transfer hearing should, instead, be
governed by the version of the Juvenile Justice Act of 1987 in effect
prior to enactment of the Safe Neighborhoods Law. In light of this
determination, there is no need to reach defendant’s claim that
subjecting him to a rebuttable presumption under the Juvenile Justice
Reform Provisions of 1998 would contravene the prohibition against
ex post facto laws. See People v. Ramsey, 192 Ill. 2d 154, 159-74
(2000) (Bilandic, J., specially concurring). To the extent that the
appellate court addressed that argument and reached a contrary result
regarding which law will control on remand, its judgment is reversed.
     We also reverse the appellate court’s judgment to the extent that
it vacated defendant’s conviction outright. Proper disposition of the
conviction depends on the outcome of the new transfer hearing
following remand. If, after applying the version of the Juvenile
Justice Act of 1987 in effect prior to enactment of the Safe
Neighborhoods Law, the circuit court determines that defendant’s
case should not be transferred to criminal court, there can be no
question that defendant’s original conviction cannot be allowed to
stand. That is so because absent a transfer, there is no lawful basis for

                                  -9-
a conviction under this state’s criminal laws. The same is true of
defendant’s sentence. Without a valid transfer and subsequent
conviction under our criminal laws, the legal predicate for the
sentence evaporates.
     The situation will be different, however, should the circuit could
ultimately conclude that transfer for trial under the state’s criminal
laws is appropriate. Unlike the transfer provisions of the Safe
Neighborhoods Law, the statutory provisions defining the criminal
offenses with which defendant was charged and the attempted murder
charge for which he was convicted were not affected by this court’s
decision in People v. Cervantes, 189 Ill. 2d 80. The substantive
offenses remain unchanged, and their validity remains unquestioned.
If the circuit court reaches the same conclusion as it did originally and
rules that the case is appropriately handled under the criminal laws,
defendant would therefore have no basis for assailing his conviction
on the grounds that it is void.
     With respect to defendant’s sentence, the issue is somewhat more
complex. When defendant entered into the negotiated plea, which
included a sentence of 28 years’ imprisonment, defendant and the
State believed that his case was subject to a provision in the Safe
Neighborhoods Law that had amended section 8–4 of the Criminal
Code of 1961 (720 ILCS 5/8–4 (West 1996)) to increase the
authorized sentence for defendant’s offense from the previous range
of 15 to 60 years to a new range of 20 to 80 years. In light of People
v. Cervantes, 189 Ill. 2d 80, however, this assumption was incorrect.
When Cervantes held the Safe Neighborhoods Law to be void ab
initio, the Act’s amendment to the sentencing range was also rendered
void ab initio. For reasons we have already explained, that meant that
the old 15- to 60-year sentencing range remained in effect and was
controlling at the time the plea agreement was reached.
     A sentence which exceeds statutory maximums or violates the
constitution is void from its inception and subject to challenge at any
time, even where, as here, the sentence is imposed as part of a
negotiated plea. See People v. Guevara, 216 Ill. 2d 533, 542-43
(2005); People v. Pullen, 192 Ill. 2d 36, 40, 43 (2000); People v.
Williams, 179 Ill. 2d 331, 333 (1997). In this case, however,
defendant’s 28-year sentence was well within the old 15- to 60-year


                                  -10-
sentencing range which governed defendant’s case. Accordingly, it
did not exceed the governing statutory maximum for the offense.
     Where a defendant’s sentence complies with the mandatory
sentencing guidelines in effect when the sentence was imposed, the
defendant is not entitled to a new sentencing hearing merely because
some aspect of the sentencing law was subsequently determined to be
void on the grounds that it violated the single-subject clause of the
Illinois Constitution of 1970. People v. Reedy, 186 Ill. 2d 1, 16-17
(1999). Applying this principle, our appellate court has held that
where, as here, a defendant’s sentence is proper under the version of
section 8–4 of the Criminal Code of 1961 (720 ILCS 5/8–4 (West
1996)) in effect prior to enactment of the Safe Neighborhoods Law,
the fact that the amended version of the statute was subsequently held
to be void by People v. Cervantes, 189 Ill. 2d 80 (1999), does not
entitle the defendant to a new sentencing hearing. See People v.
Cundiff, 322 Ill. App. 3d 426, 438-39 (2001).
     Panels of the Appellate Court, First District, reached a different
conclusion in People v. English, 334 Ill. App. 3d 156 (2002), and
People v. Ruiz, 312 Ill. App. 3d 49 (2000). They held that defendants
who were sentenced to imprisonment for attempted murder of a
police officer under the 20- to 80-year sentencing range established
by the now-invalidated Safe Neighborhoods Law should be granted
new sentencing hearings even though the sentences originally
imposed were within the 15- to 60-year range imposed under the prior
version of the law. At the core of these two decisions is the principle
that in criminal cases, the record must establish that the sentence was
based on a proper understanding of the applicable law. People v.
English, 334 Ill. App. 3d at 170; People v. Ruiz, 312 Ill. App. 3d at
58. In each instance, it was apparent that such an understanding was
lacking. Because the Safe Neighborhoods Law had not yet been
invalidated when the sentences were imposed, the circuit court,
through no fault of its own, did not appreciate that the law’s stiffer
sentencing provisions were inapplicable.
     That a trial judge must properly understand the applicable
sentencing law is a principle that can scarcely be doubted. We
nevertheless believe that the analysis in the English and Ruiz cases is
not helpful to the resolution of this case. That is so for several
reasons. First, English and Ruiz fail to take into account the well-

                                 -11-
established principle that a trial court’s failure to apply a sentencing
statute correctly does not necessarily render the sentence wholly
invalid as a matter of law. Where the court imposes an excessive
sentence because of a mistake of law or fact, the sentence is merely
voidable, and the error can be waived. See People v. Fouts, 319 Ill.
App. 3d 550, 552 (2001), citing People v. Davis, 156 Ill. 2d 149
(1993).
    Second, while a sentence, or portion thereof, not authorized by
statute is void (People v. Thompson, 209 Ill. 2d at 23), it is void only
to the extent that it exceeds what the law permits. The legally
authorized portion of the sentence remains valid. In re T.E., 85 Ill. 2d
326, 333 (1981); see People v. Patterson, 276 Ill. App. 3d 107, 111
(1995). In this case, no aspect of defendant’s sentence exceeds the
terms authorized by the law in effect prior to enactment of the Safe
Neighborhoods Law. As we have already pointed out, the 28-year
term imposed under his plea agreement was squarely within the old
15- to 60-year sentencing range which should have governed these
proceedings.
    Finally, unlike the sentences in English and Ruiz, defendant’s
sentence was not imposed by the court following trial. Rather, it was
the product of a fully negotiated plea agreement between the
defendant and the State. There is nothing in the transcript of the
hearing on the plea and sentence to suggest that there was any actual
misunderstanding of the governing sentencing standards or that such
misunderstanding affected the terms of the plea agreement.
    Because defendant’s sentence is not void, his right to bring a
postconviction challenge to that sentence must conform to the normal
requirements governing postconviction proceedings. Defendant
cannot meet those requirements. As noted earlier in this opinion,
defendant’s challenge to his sentence is raised for the first time in
this, his second, postconviction petition. Where, as here, the death
penalty is not involved and the defendant makes no claim of actual
innocence, Illinois law prohibits the defendant from raising an issue
in a successive postconviction petition unless the defendant can
establish a legally cognizable cause for his or her failure to raise that
issue in an earlier proceeding and actual prejudice would result if
defendant were denied consideration of the claimed error. People v.
Pitsonbarger, 205 Ill. 2d at 459-60.

                                  -12-
     Defendant’s challenge to the length of his sentence is predicated
exclusively on the court’s determination that the Safe Neighborhoods
Law, which raised the sentencing range, was unconstitutional and of
no effect. Although this court’s decision in People v. Cervantes,
which declared the statute invalid, was not filed until approximately
six months after defendant brought his initial postconviction petition
in March of 1999, Cervantes was not the first judicial pronouncement
on the matter. In September of 1998, approximately five months
before defendant’s first postconviction proceeding was initiated, the
Appellate Court, Third District, also declared the statute invalid. See
People v. Dainty, 299 Ill. App. 3d 235 (1998). The Second District
followed suit in February of 1999. See People v. Williams, 302 Ill.
App. 3d 975 (1999). Between 1998 and 1999, when Cervantes was
issued, the validity of the Safe Neighborhoods Law was, in fact,
addressed in published decisions by every appellate district except the
Fifth. As we noted in Cervantes, the districts split on the question.
People v. Cervantes, 189 Ill. 2d at 85. While the First District, from
which this case arose, took the view that the statute did not offend the
single-subject rule (see People v. Wiggins, 298 Ill. App. 3d 766
(1998)), it is clear that legal precedent supporting defendant’s single-
subject challenge existed and could have been invoked by him at the
time he filed his initial postconviction petition. This is therefore not
a situation where the legal basis for the claim was not yet reasonably
available. See People v. Pitsonbarger, 205 Ill. 2d at 460. While it is
true that our court had not yet definitively resolved the question, that
was not sufficient cause under the cause-and-prejudice test to excuse
defendant’s failure to challenge the validity of his sentence when he
first sought postconviction relief.
      As we indicated earlier in this opinion, the State contends that
defendant’s claim also fails the prejudice prong of the cause-and-
prejudice test. In light of our conclusion that defendant has failed to
establish a legally cognizable cause for his failure to challenge his
sentence in the earlier proceeding, however, it is not necessary for our
court to reach that argument. Because both cause and prejudice must
be shown under Pitsonbarger (People v. Morgan, 212 Ill. 2d 148, 153
(2004)), defendant’s failure to establish cause is sufficient to preclude
him from attacking his sentence through successive postconviction
proceedings. The issue has been procedurally defaulted. Should the

                                  -13-
circuit court conclude, on remand, that defendant’s case was properly
transferred to criminal court, it should therefore leave undisturbed not
only his original conviction but also the 28-year term of
imprisonment to which defendant agreed under his plea bargain with
the State.
    For the foregoing reasons, the judgment of the appellate court is
affirmed in part and reversed in part, the judgment of the circuit court
is affirmed in part and reversed in part, and the cause is remanded to
the circuit court for further proceedings in accordance with the
directions set forth in this opinion.

              Appellate court affirmed in part and reversed in part;
                circuit court affirmed in part and reversed in part;
                                   cause remanded with directions.




                                 -14-